Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 August 03, 2017

The Court of Appeals hereby passes the following order:

A17A1959. JAMIE JACKSON v. ARTHUR L. WALKER, et al.

      Inmate Jamie Jackson filed a pro se civil action alleging, generally, that he has
been deprived of his interest in his father’s estate. In his complaint, as amended,
Jackson named Bernice Easterling, attorney Arthur L. Walker, and Arthur L. Walker
and Associates, LLC, as defendants. Walker and his firm filed a motion to dismiss,
which the trial court granted. Jackson then filed this direct appeal. For the following
reasons, we lack jurisdiction to consider the appeal.
      First, the trial court’s order is interlocutory. “In a case involving multiple
parties or multiple claims, a decision adjudicating fewer than all the claims or the
rights and liabilities of less than all the parties is not a final judgment.” Johnson v.
Hosp. Corp. of America, 192 Ga. App. 628, 629 (385 SE2d 731) (1989) (punctuation
omitted). Here, although the trial court dismissed Jackson’s claims against attorney
Walker and his firm, Jackson’s claims against Easterling remain pending. Therefore,
the challenged order is not a final order, and it is appealable only through the
interlocutory appeal procedures set forth in OCGA § 5-6-34 (b). See id.
      Second, because Jackson is incarcerated, his appeal is controlled by the Prison
Litigation Reform Act of 1996, OCGA § 42-12-1 et seq. Pursuant to OCGA § 42-12-
8, an appeal of a civil action filed by a prisoner “shall be as provided in Code Section
5-6-35.” And under OCGA § 5-6-35, the party wishing to appeal must file an
application for discretionary appeal to the appropriate appellate court. Accordingly,
we lack jurisdiction to consider a direct appeal in this case. See Jones v. Townsend,
267 Ga. 489 (480 SE2d 24) (1997).
For these reasons, this appeal is hereby DISMISSED.
                              Court of Appeals of the State of Georgia
                                     Clerk’s Office, Atlanta,____________________
                                                               08/03/2017
                                     I certify that the above is a true extract from
                              the minutes of the Court of Appeals of Georgia.
                                     Witness my signature and the seal of said court
                              hereto affixed the day and year last above written.


                                                                              , Clerk.